DETAILED ACTION

Claim Status
Claims 1, 3-7, 9-12 is/are pending.
Claims 1, 3-7, 9-12 is/are rejected.
Claims 2, 8 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

Claims 1,3-7, 9-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a limited range of polyester resin compositions; a limited range of compositions for the one (or more) layer(s) in the polyester film; and a limited range of film structures; does not reasonably provide enablement for the entire encompassed compositional range of the heat-sealing layer and other layer(s) in the polyester films and the entire encompassed range of film structures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make polyester films simultaneously satisfying requirements (1)-(5) over the entire scope of the present claims.

MPEP 2164.01(a)    Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the
 content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A) the claims are very broad -- for example, but not limited:
• the claims do not contain any limitations on the relative amount of ethylene terephthalate in the polyester resin forming the film except that ethylene terephthalate repeat units are the “main constituent” of the recited polyester resin;

• the claims do not specify which layer(s) of the polyester film contain the recited polyester resin “whose main constituent is ethylene terephthalate”;

• the claims do not contain any specific limitations as to the compositions of specific layers (e.g., the heat-sealing layer; non-heat-sealing layers; etc.) except for the film generally being a “polyester film”; 

• the claims do not specify the amounts of specific units (e.g., derived from neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and diethylene glycol, as recited in claim 1; 1,4-butanediol, as recited in claim 3) present in the recited polyester component;

• the claims do not contain any limitations as to the amounts of the recited polyester resin (claim 1) or polyester component (claim 3) present in any specific layer or in the polyester film as a whole;

• the claims do not contain any limitations on the types of other repeat units besides ethylene terephthalate in the recited polyester resin;

etc.
 
 	With respect to Wand factor (B), the present claims require the claimed polyester film to simultaneously satisfy a combination of specific requirements (1)-(5).
Wand factor (C), the prior art does not specifically disclose or suggest how to produce polyester films capable of simultaneously satisfying the recited combination of requirements (1)-(5).
	With respect to Wand factor (D), in view of the evidence in the specification with respect to the dependence of the physical properties in requirements (1)-(5) on the layer compositions and/or film structure of the polyester film, it does not appear likely that one of ordinary skill in the art can produce polyester films capable of simultaneously satisfy the recited combination of requirements (1)-(5) using compositions which satisfy the very broad compositional limitations on the claimed polyester film, but which differ substantially from Applicant’s working Examples in either composition or film structure, using mere routine experimentation.
 	With respect to Wand factor (E), the Examples in the specification provide evidence that even relatively minor changes in layer compositions and/or layer structure will result in films incapable of simultaneously satisfying requirements (1)-(5), and it is not readily apparent or predictable how differences in layer composition and/or structure will affect a film’s ability to simultaneously satisfying requirements (1)-(5).
 	With respect to Wand factor (F)-(G), the disclosure as originally filed only provides guidance how to produce a film capable of satisfying simultaneously satisfying requirements (1)-(5) using a relatively limited range of layer compositions and film structures.
	With respect to Wand factor (H), in view of the evidence provided by the Examples in the specification with respect to the effect of different polyester resins, layer compositions, and/or film structures on a film’s ability to simultaneously satisfy requirements (1)-(5), it is the Examiner’s position that undue experimentation would be required to produce a polyester film capable of simultaneously satisfying requirements (1)-(5) using polyester resins and/or other 
 	The disclosure as originally filed only discloses producing films capable of simultaneously satisfying requirements (1)-(5) using multilayer films containing layers formed entirely from polyester resins from specific blends of multiple different polyesters (A)-(F).  Since the Examiner has reason to believe that the physical properties in requirements (1)-(5) are highly dependent on the type of polyester resin used to form the heat-sealing layer and/or other layers of a polyester film -- for example, in view of the evidence provided by the working and comparative Examples, which indicates the absence of a particular layer can cause a polyester film can materially affect the physical properties in requirements (1)-(5), and in some cases, to even fail one or more of the requirements (1)-(5) -- Applicant has not provided persuasive evidence that requirements (1)-(5) can be simultaneously satisfied with polyester films in which the recited polyester resin (“whose main constituent is ethylene terephthalate”) represents less than the entirety of the overall  composition of one or more layers in a polyester film and/or if the recited polyester resin differs significantly from the polyester resin utilized in the working Examples in the specification.
 	For example, the compositional limitations of the present claims allow for: 
(i) a polyester film containing one layer containing 10 wt% (or less) of the recited polyester resin (whose main constituent is ethylene terephthalate); 

(ii) a polyester film containing a layer made from a polyester resin containing 51 mol% ethylene terephthalate (the “main constituent”) and 49 mol% of one or more other comonomer units (e.g., ethylene-2,6-naphthalenedicarboxylate repeat units; units derived from cycloaliphatic dicarboxylic acids; units derived from aromatic diols; repeat units derived from aliphatic dicarboxylic acids; polyether repeat units; etc.); 



(iv) a polyester film containing a layer formed from a polyester resin containing 40% (on a weight or molar basis) ethylene terephthalate units (as the “main constituent”); 20% (on a weight or molar basis) of comonomer unit A, 20% (on a weight or molar basis) of comonomer unit B, 20% (on a weight or molar basis) of comonomer unit C; 

(v) a polyester film in which the other layer(s) of the film are entirely or partially composed of non-ethylene-terephthalate-based polyesters (e.g., polyethylene-2,6-naphthalenedicarboxylate homopolymer, polybutylene terephthalate, aliphatic (co)polyesters, etc.) and/or non-polyester materials (e.g., polycarbonate, nylon, polyether, thermoplastic elastomers, etc.); 

(vi) a polyester film containing a layer containing: 
• any amount of a first polyester “whose main constituent is ethylene terephthalate” and one or more comonomer units other than the recited units derived from neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and/or diethylene glycol; 
• any amount of a second polyester entirely or mainly composed of non-ethylene terephthalate units (e.g., ethylene-2,6-naphthalenedicarboxylate repeat units; units derived from cycloaliphatic dicarboxylic acids; units derived from aromatic diols; repeat units derived from aliphatic dicarboxylic acids; polyether repeat units; etc.) and containing the recited units derived from neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and/or diethylene glycol; 
• optionally a third polyester whose main (or only) constituent is not ethylene terephthalate; 
• optionally any amount(s) of polymeric and/or non-polymeric components, etc.;

(vii) a polyester film containing: 
• a first layer containing any amount of a first polyester “whose main constituent is ethylene terephthalate” and one or more comonomer units 
• a second layer containing any amount of a second polyester containing any amount of units derived from neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and/or diethylene glycol.


   
However, the disclosure as originally filed fails to provide any teachings or guidance as to how to simultaneously satisfy requirements (1)-(5) with illustrative films (i)-(vii) as described above, and there is no evidence that one of ordinary skill in the art would be able to simultaneously satisfy requirements (1)-(5) with illustrative films (i)-(vii) as described above using routine experimentation, particularly in view of the evidence in the specification with respect to the sensitivity and unpredictable effect of: (i) different polyester materials; (ii) different film structures (e.g., a single layer film made from the recited “polyester resin whose main constituent is ethylene terephthalate” versus a multilayer film containing a layer made from the recited “polyester resin whose main constituent is ethylene terephthalate” and other layers made from other polyester layers); and/or (iii) different film processing conditions.  For example, film 2 satisfies requirements (1)-(5), while film 3 (which has an identical composition and structure as film 2, but utilizes a different heat treatment) appears to be incapable of satisfying requirements (1)-(5) unless combined with an additional layer (film 8).
 	Therefore, in view of the above, the disclosure as originally filed does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the present claims without undue experimentation, especially in view of the evidence in the specification which indicates the ability to simultaneously satisfy requirements (1)-(5) is materially (and in some cases, unpredictably) .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-7, 9-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because it is unclear what is meant by a polyester resin “whose main constituent is ethylene terephthalate”.  Does the term “main constituent” mean that the ethylene terephthalate units are present in the polyester resin in amounts greater than 50% of all repeat units in the polyester, or does the term “main constituent” mean that the ethylene terephthalate units represent the largest percentage among various different repeat units (e.g., a polyester resin containing 40% ethylene terephthalate units, 30% butylene terephthalate units, 20% ethylene isophthalate units, 10% cyclohexanedimethanol terephthalate units)? 
	Claim 1 is vague and indefinite because it is unclear what basis is used to determine the “main constituent” -- e.g., based on molar% of the polyester resin?  based on weight% of the polyester resin? 
	Claim 1 is vague and definite because the use of the plural term “heat sealing layers” (i.e., two or more heat sealing layers) in requirement (2) is inconsistent with the phrase “at least 
	Claims 3-7, 9-12 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Terminal Disclaimer
The terminal disclaimer filed on 01/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from copending Application No. 16/320,475 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The provisional rejections on the ground of nonstatutory double patenting based on copending Application No. 16/320,475 (US 2020/0023626) has been withdrawn in view of the Terminal Disclaimer filed 01/26/2021.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
 	(A) Applicant argues that ‘a person of ordinary skill in the art would readily understand the meaning of the phrase “main constituent.”’  However, while Applicant asserts that the phrase “main constituent” means that ethylene terephthalate needs to be present “in a larger amount than the other components that form the polyester resin”, Applicant still fails to adequately clarify whether “in a larger amount than the other components” means that the ethylene terephthalate needs to be present in a larger amount than every other individual component (which allows the ethylene terephthalate to be present in the polyester resin in amounts of 50% or less -- for example, when each of the other components in the polyester resin are present in amounts of 10%, etc.), or whether the ethylene terephthalate needs to be present in a larger amount than the combined amount of all other components (which requires the ethylene terephthalate to be present in the polyester resin in amounts of over 50%).
	(B) Applicant fails to clarify whether the basis used to determine the “main constituent” is a molar basis or on a weight basis of the polyester resin.  Since different repeat units have different molecular weights (e.g., the molecular weight of an ethylene-2,6-naphthalate unit is approximately 1.22 times greater than the molecular weight of an ethylene terephthalate unit, etc.), in some circumstances, ethylene terephthalate can constitute a “main constituent” of a polyester resin on a molar basis, but not on a weight basis.
 	(C) Applicant argues that the plural use of the “heat seal layers” in requirement (2) is not inconsistent with the phrase “at least one heat seal layer” in requirement (1).  However, in view of Applicant’s arguments, the claim should be amended to more clearly reflect the asserted test 
	(D) Applicant argues that the Claim Amendment to claim 1 makes the present claims fully commensurate with the scope of enablement provided by the specification.  However, while the working Examples utilize a variety of polyesters in single layer and multilayer film structures, the limited guidance provided by the working Examples does not enable one of ordinary skill in the art to make polyester films simultaneously satisfying requirements (1)-(5) over the entire scope of the present claims, particularly when the present claims only specify the amount of ethylene terephthalate in the polyester resin itself, but contains no requirements as to the amount of ethylene terephthalate in a given layer as a whole, or in the polyester film as a whole.  Similarly, the newly added limitations with respect to the units required in “a polyester component” in the polyester film does not require the recited units to be in the “polyester resin whose main constituent is ethylene terephthalate” and further does not require the recited units to even be in the same layer as the “polyester resin whose main constituent is ethylene terephthalate”.
	For example, as discussed above in the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), in the present Office Action, the extremely broad compositional and structural limitations of the present claims allow for: 
(i) a polyester film containing one layer containing 10 wt% (or 5 wt% or 1 wt% or less) of the recited polyester resin (whose main constituent is ethylene terephthalate); 

(ii) a polyester film containing a layer made from a polyester resin containing 51 mol% ethylene terephthalate (as the “main constituent”) and 49 mol% of one or more other comonomer units (e.g., ethylene-2,6-naphthalenedicarboxylate repeat 

(iii) a polyester film containing a layer made from a polyester resin containing 51 wt% ethylene terephthalate (as the “main constituent”) and 49 wt% of one or more other comonomer units (e.g., ethylene-2,6-naphthalenedicarboxylate repeat units; repeat units derived from cycloaliphatic dicarboxylic acids; units derived from aromatic diols; repeat units derived from aliphatic dicarboxylic acids; repeat units derived from oligomeric polyalkylene glycols; other types of polyether repeat units; etc.);

(iv) a polyester film containing a layer formed from a polyester resin containing 40% (on a weight or molar basis) ethylene terephthalate units (as the “main constituent”); 20% (on a weight or molar basis) of comonomer unit A, 20% (on a weight or molar basis) of comonomer unit B, 20% (on a weight or molar basis) of comonomer unit C; 

(v) a polyester film in which the other layer(s) of the film are entirely or partially composed of non-ethylene-terephthalate-based polyesters (e.g., polyethylene-2,6-naphthalenedicarboxylate homopolymer, polybutylene terephthalate, aliphatic (co)polyesters, etc.) and/or non-polyester materials (e.g., polycarbonate, nylon, polyether, thermoplastic elastomers, etc.); 

(vi) a polyester film containing a layer containing: 
• any amount of a first polyester “whose main constituent is ethylene terephthalate” and one or more comonomer units other than the recited units derived from neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and/or diethylene glycol; 
• any amount of a second polyester entirely or mainly composed of non-ethylene terephthalate units (e.g., ethylene-2,6-naphthalenedicarboxylate repeat units; units derived from cycloaliphatic dicarboxylic acids; units derived from aromatic diols; repeat units derived from aliphatic dicarboxylic acids; polyether repeat units; etc.) and containing the recited units derived from neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and/or diethylene glycol; 
• optionally a third polyester whose main (or only) constituent is not ethylene terephthalate; 


(vii) a polyester film containing: 
• a first layer containing any amount of a first polyester “whose main constituent is ethylene terephthalate” and one or more comonomer units other than the recited units derived from neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and/or diethylene glycol; 
• a second layer containing any amount of a second polyester containing any amount of units derived from neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and/or diethylene glycol.

   
However, the disclosure as originally filed fails to provide any teachings or guidance as to how to simultaneously satisfy requirements (1)-(5) with illustrative films (i)-(vi) as described above, and there is no evidence that one of ordinary skill in the art would be able to simultaneously satisfy requirements (1)-(5) with illustrative films (i)-(vi) as described above using routine experimentation, particularly in view of the evidence in the specification with respect to the unpredictable effect of: (i) different polyester materials; (ii) different film structures (e.g., a single layer film made from the recited “polyester resin whose main constituent is ethylene terephthalate” versus a multilayer film containing a layer made from the recited “polyester resin whose main constituent is ethylene terephthalate” with other layers made from other polyester); and/or (iii) different film processing conditions.  For example, film 2 is capable of satisfying requirements (1)-(5) by itself, while film 3 (which has an identical composition and structure as film 2, but utilizes a different heat treatment) appears to be incapable of satisfying requirements (1)-(5) unless combined with an additional layer (film 8).  Similarly, film 6 does not satisfy requirements (1)-(5) by itself, and requires the presence of an additional polyester film (composed almost entirely of ethylene terephthalate) in order to satisfy requirements (1)-(5).   With the exception of a minor amount of lubricant, all the working Examples (and therefore the 
	While Applicant contends that “In the present invention, the heat seal layer contains ethylene terephthalate units and units derived from an amorphous component”, it must be noted that that the present claims only require the presence (amount unspecified) of “a polyester resin whose main constituent is ethylene terephthalate” somewhere in the recited polyester film.  The present claims do not require that the recited “a polyester resin whose main constituent is ethylene terephthalate” be in the at least one heat sealing layer, and therefore the present claims do not require that the layer containing the required “polyester resin whose main constituent is ethylene terephthalate” to have the recited peeling strength (2) or the recited difference in reversing heat capacity (3) -- i.e., the recited “a polyester resin whose main constituent is ethylene terephthalate” can be in one of multiple core or non-surface layers, and/or can be contained in a non-heat sealing layer, while the heat-sealing layer can be formed from other polyesters in which ethylene terephthalate constitutes only a minor component or is completely absent.   In contrast, the specification only provides guidance with respect to producing polyester films capable of simultaneously meeting requirements (1)-(5) when the heat-sealing layer(s) as a whole contain mostly ethylene terephthalate units and further contains minor amounts of additional units derived from neopentyl glycol, 1,4-cyclohexanedimethanol, isophthalic acid, and/or diethylene glycol.
	(E) Applicant argues that “the composition of B layer is not particularly limited as long as the requirements (4) and (5) of claim 1 are satisfied.”  However, as discussed above, the present claims do not specify the amount or location of the recited “a polyester resin whose main constituent is ethylene terephthalate”.  One of ordinary skill in the art would reasonably expect 
 	In view of the above, the Examiner maintains that the disclosure as originally filed does not enable one of ordinary skill in the art to make polyester films simultaneously satisfying requirements (1)-(5) over the entire scope of the present claims, particularly in view of: the absence of limitations with respect to the location and/or function of the layer(s) containing recited “polyester resin whose main constituent is ethylene terephthalate” and/or the recited “a polyester component containing units derived from … glycol”; and/or the absence of limitations with respect to the amount of the recited “polyester resin whose main constituent is ethylene terephthalate” and/or the amount of the recited “a polyester component containing units derived from … glycol” in a given layer; and/or the evidence in the specification with respect to the sensitivity of the claimed invention with respect to film structure and processing conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	WO 2015/151695 and JP 2015-199909 and JP 2015-100337 disclose polyester films with specific values for the difference in reversing heat capacity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 21, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787